Exhibit 10.4(C)

AMENDMENT NO. 2 TO COLLABORATION AGREEMENT

This Amendment No. 2 to Collaboration Agreement (the “Amendment No. 2”),
effective as of October 16, 2013 (the “Amendment No. 2 Effective Date”), is made
by and between Fred Hutchinson Cancer Research Center, a Washington non-profit
organization having offices at 1100 Fairview Ave. N., Seattle, WA 98109
(“FHCRC”), and Juno Therapeutics, Inc., a Delaware corporation having offices at
307 Westlake Ave. North, Suite 300, Seattle, WA 98109 (“Juno”).

WHEREAS, the parties entered into that certain Collaboration Agreement dated
October 16, 2013, as amended by Amendment No. 1 thereto dated November 19, 2014
(collectively, the “Original Agreement”); and

WHEREAS, the parties wish to amend the Original Agreement under the terms and
conditions herein.

NOW THEREFORE, in consideration of the premises and mutual promises set forth in
this Agreement, and other good and valuable consideration, the exchange, receipt
and sufficiency of which are acknowledged, FHCRC and Juno hereby agree as
follows:

1. Definitions. The term “Agreement” as used in this Amendment No. 2 and in the
Original Agreement shall mean the Original Agreement as amended hereby. Except
as otherwise set forth herein, the capitalized terms used herein and in the
Original Agreement shall have the meaning set forth in the Original Agreement.

2. Survival of Agreement Terms. Except as expressly set forth herein, the terms
and conditions of the Original Agreement shall remain in full force and effect.
In the event of any conflict between the terms and conditions of this Amendment
No. 2 and the Original Agreement, the terms and conditions set forth in this
Amendment No. 2 shall control with respect to the subject matter hereof.

3. Section 9.2(b). Section 9.2(b) of the Original Agreement is hereby deleted
and replaced in its entirety with the following Section 9.2(b):

“(b) Each party agrees that until publication of the results of the Study as
permitted under this Agreement each party will have the limited right to use
Study Data, whether owned by it or another party, solely for internal research
purposes and patient care purposes, and that it will not disclose Study Data to
any other person or entity except: (i) as necessary, in a party’s reasonable
medical judgment, for the medical care of any research subject, (ii) as
necessary for protection of that party’s interests against lawsuits, allegations
of scientific misconduct, conflict of interest actions, patent infringement and
interference proceedings, (iii) as permitted by this Agreement

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Page 1 of 3   Juno Confidential



--------------------------------------------------------------------------------

or the applicable Project Agreement (provided that [***]; for the avoidance of
doubt, this subsection (iii) will not limit FHCRC’s rights under subsections
(i), (ii), (iv) or (v) of this Section 9.2(b)), (iv) for purposes of publication
or public presentation as permitted under Section 10, (v) as required by
applicable laws and regulations including laws and regulations of the FDA
relating to licensure of Study Products and laws and regulations of the National
Institutes of Health (NIH) relating to government grants and contracts, and
(vi) with respect to Juno, to develop and advance the commercialization of
cellular immunotherapy products (itself or via commercial relationships with
third parties), subject to confidentiality restrictions as provided herein and
other applicable legal requirements with respect to such data. For clarity, Juno
and its Affiliates shall have the irrevocable right to (and to authorize their
Sublicensees, contractors and collaborators to) access, use and reference all
Study Data [***] in connection with the development and commercialization of
[***], subject to confidentiality restrictions as provided herein and other
applicable legal requirements with respect to such data. Notwithstanding
anything to the contrary in this Agreement (including, without limitation, any
confidentiality restrictions), Juno and its Affiliates shall have the
irrevocable right to (and to authorize their Sublicensees, contractors and
collaborators to) access, use, reference and include any and all Production Data
and Study Data, including clinical data, for and in regulatory filings and
patent applications (and related correspondence and filings), in connection with
the development and commercialization of [***]. Ownership of Project
Intellectual Property will still be determined in accordance with Section 12.2
of this Collaboration Agreement.”

4. Section 15.10. The following Section 15.10 is hereby inserted as a new
section immediately after Section 15.9 of the Original Agreement:

“15.10 Certain Definitions. “Affiliate” means, with respect to a party, any
person or entity that directly or indirectly controls, is controlled by, or is
under common control with such party, where “control” means ownership of fifty
percent (50%) or more of the outstanding voting securities of the entity in
question (or such lesser percentage which is the maximum allowed to be owned by
a foreign corporation in a particular jurisdiction) or the power to otherwise
control the voting or affairs of such entity. “Sublicensee” means any third
party to whom Juno has granted a sublicense.”

5. Miscellaneous. This Amendment No. 2 may be executed in two or more
counterparts, each of which will be deemed an original and all of which together
will constitute the same agreement, whether or not all parties execute each
counterpart. This Amendment No. 2 will be effective upon full execution by
facsimile or original, and a facsimile signature will be as effective as an
original signature. This Amendment No. 2 may not be altered, amended or modified
in any way except by a writing (excluding email or similar electronic
transmissions) signed by the authorized representatives of both parties. The
Original Agreement and this Amendment No. 2 will be governed by, interpreted and
enforced in accordance with the laws of the State of Washington, without regard
to conflicts of laws.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Page 2 of 3   Juno Confidential



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Agreement as of the Amendment No. 2 Effective Date.

 

JUNO THERAPEUTICS, INC.     FRED HUTCHINSON CANCER RESEARCH CENTER By:  

/s/ Bernard J. Cassidy

    By:  

/s/ Nicole C. Robinson

Name:  

Bernard J. Cassidy

    Name:  

Nicole C. Robinson, Ph.D.

        VP, Business Development & Title:  

General Counsel & Secretary

    Title:  

Industry Relations

Date:  

Feb. 17, 2016

    Date:  

February 17, 2016

[Signature Page to Amendment No. 2 to Collaboration Agreement]

 

  Page 3 of 3   Juno Confidential